Title: From Benjamin Franklin to Jonathan Williams, Sr., 24 December 1777
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Kinsman
Passy, near Paris, December 24, 1777.
The bearer, Mr. Holker, is a gentleman of great worth and excellent character, and a particular friend of mine, who, if he sees encouraging prospects, may possibly make some commercial prospects in America; in which case you may be assured that his engagements will be executed with good faith, and the exactest punctuality. I recommend him warmly to your civilities and to those of my other friends. And, as he is well acquainted with the state of affairs here, I am persuaded his conversation would give a good deal of satisfaction to gentlemen in publick situations with you; and therefore I request that you would introduce him to the acquaintance of Mr. Bowdoin, Dr. Cooper, Mr. Winthrop, Mr. Cushing, and others engaged in the government of your state. Your affectionate uncle,
B. Franklin
Jonathan Williams, Esq.
